Exhibit 99.2 MAG SILVER CORP. Suite 770, 800 West Pender Street, Vancouver, BC, Canada V6C 2B5 Tel: 604-630-1399Fax: 604-681-0894www.magsilver.com October 5, 2012 British Columbia Securities Commission Alberta Securities Commission Saskatchewan Financial Services Commission Manitoba Securities Commission Ontario Securities Commission New Brunswick Securities Commission Nova Scotia Securities Commission Securities Commission of Newfoundland & Labrador Prince Edward Island Securities Office MAG Silver Corp. Report of Voting Results In accordance with Section 11.3 of National Instrument 51-102 – Continuous Disclosure Obligations, we hereby advise of the results of the voting on the matters submitted to the annual general and special meeting of shareholders of MAG Silver Corp. (the "Company") held on October 5, 2012. The matters voted upon at the meeting and the results of the voting were as follows: Item 1: To Set the Number of Directors at Nine (9) By a vote by way of show of hands, the number of directors was set at nine (9). Item 2: Election of Directors and Approval of Nominees as Directors By way of ballot, all nine (9) nominees were elected as directors of the Company to hold office until the next annual meeting of Shareholders or until their successors are elected or appointed.The total votes cast by all Shareholders present in person or by proxy were as follows: Votes in Favor Votes Withheld Total Votes Cast Percentage of Votes Cast in Favor Percentage of Votes Withheld Daniel T. MacInnis Jonathan A. Rubenstein Eric H. Carlson Richard M. Colterjohn Derek C. White Peter K. Megaw Frank R. Hallam Richard P. Clark Peter D. Barnes MAG Silver Corp. Page 2 Item 3: Appointment of Auditors By a vote by way of show of hands, Deloitte & Touche LLP were appointed the auditors of the Company to hold office until the close of the next annual meeting of shareholders or until their successors are appointed, at a remuneration to be fixed by the directors of the Company. Item 4: Confirmation and Approval of the Company’s Advance Notice Policy By way of ballot, the Advance Notice Policy of the MAG Silver Corp., as adopted by the board of directors of the Company on August 23, 2012, in the manner described in the Management Information Circular dated September 7, 2012, was approved. The total votes cast by all Shareholders present in person or by proxy were as follows: Total Votes Percentage of Votes Cast Votes in Favour Votes Against Total Votes Cast Yours very truly, MAG SILVER CORP. /s/ “Daniel T. MacInnis” Daniel T. MacInnis President & CEO
